SCARLETT, District Judge
(dissenting).
The evidence in this ease states that the reason plaintiffs did not introduce evidence showing the abandonment of this particular portion of the Railroad would interfere with public convenience and necessity was on account of the fact that the defendant lulled them into a sense of security by stating to them time and time again through their representatives that there was no necessity of their introducing this particular evidence as that particular portion of the Railroad would never be discontinued and while the plaintiffs had evidence to submit to the Commission to prove that the discontinuance of the Railroad would interfere with public convenience and necessity they did not do so on account of these facts.
These representations by the Defendant were false and known to be false at the time the statements were made and were acted upon by the plaintiffs in good faith to the detriment of the plaintiffs. And this case should be resubmitted to the Interstate Commerce Commission to secure this evidence if possible.